Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-167489-01 This prospectus supplement and the prospectus are not complete and may be changed.This prospectus supplement and the prospectus are not an offer to sell these securities and we are not seeking an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED July 26, 2010 Prospectus Supplement to Prospectus dated July 23, 2010 Ford Credit Auto Owner Trust 2010-B Issuing Entity or Trust Ford Credit Auto Receivables Two LLC Depositor Ford Motor Credit Company LLC Sponsor and Servicer Before you purchase any notes, be sure you understand the structure and the risks.You should review carefully the risk factors beginning on page S-13 of this prospectus supplement and on page 7 of the prospectus. The notes will be obligations of the issuing entity only and will not be obligations of or interests in the sponsor, the depositor or any of their affiliates. This prospectus supplement may be used to offer and sell the notes only if accompanied by the prospectus. The trust will issue: Principal Amount Interest Rate Final Scheduled Payment Date Class A-1 notes(1) $353,000,000 ●% August 15, 2011 Class A-2 notes 273,300,000 ●% December 15, 2012 Class A-3 notes 473,400,000 ●% October 15, 2014 Class A-4 notes 192,840,000 ●% September 15, 2015 Class B notes 40,810,000 ●% February 15, 2016 Class C notes 27,210,000 ●% May 15, 2016 Class D notes 27,210,000 ●% January 15, 2017 Total (1)The Class A-1 notes are not being offered by this prospectus supplement or the prospectus. ● The notes will be backed by a pool of car, light truck and utility vehicle receivables purchased by Ford Credit from dealers. ● The trust will pay interest and principal on the notes on the 15th day of each month (or if not a business day, the next business day).The first payment date will be August 16, 2010.The trust will pay each class of notes in full on its final scheduled payment date (or if not a business day, the next business day) if not paid in full prior to such date. ● The trust will pay principal sequentially to each class of notes in order of seniority (starting with the Class A-1 notes) until each class is paid in full. ● The credit enhancement for the notes will be a reserve account, subordination, overcollateralization and excess spread. The pricing terms of the offered notes are: Price to Public Underwriting Discount Proceeds to the Depositor(1) Class A-2 notes ●% ●% ●% Class A-3 notes ●% ●% ●% Class A-4 notes ●% ●% ●% Class B notes ●% ●% ●% Class C notes ●% ●% ●% Class D notes ●% ●% ●% Total $● $● $● Before deducting expenses estimated to be $1,100,000 and any selling concessions rebated to the depositor by any underwriter due to sales to affiliates. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this prospectus supplement or the prospectus is accurate or complete. Any representation to the contrary is a criminal offense. BofA Merrill Lynch BNP PARIBAS Credit Agricole Securities Deutsche Bank Securities Goldman, Sachs & Co. HSBC Scotia Capital Wells Fargo Securities The date of this prospectus supplement is July ●, 2010 TABLE OF CONTENTS Reading this Prospectus Supplement and the Prospectus S-3 Forward-Looking Statements S-3 Transaction Structure Diagram S-4 Transaction Parties and Documents Diagram S-5 Summary S-6 Risk Factors S-13 Transaction Parties S-17 Depositor S-17 Issuing Entity S-17 Indenture Trustee S-17 Owner Trustee S-17 Sponsor S-18 Material Changes to Origination, Purchasing and Underwriting Policies and Procedures S-18 Static Pool Information — Prior Securitized Pools S-20 Servicer S-20 Material Changes to Servicing Policies and Procedures S-22 Ratings of the Servicer S-23 Administrator S-23 Receivables S-23 Criteria for Selecting the Receivables S-23 Composition of the Receivables S-25 Maturity and Prepayment Considerations S-28 General S-28 Weighted Average Life of the Notes S-28 Description of the Notes S-34 Available Funds S-34 Payments of Interest S-34 Payments of Principal S-35 Priority of Payments S-36 Events of Default and Acceleration S-39 Post-Acceleration Priority of Payments S-39 Residual Interest; Issuance of Additional Securities S-40 Optional Redemption or "Clean Up Call" Option S-40 Credit Enhancement S-40 Reserve Account S-40 Subordination S-41 Overcollateralization S-41 Excess Spread S-43 Transaction Fees and Expenses S-44 Monthly Investor Reports S-44 Annual Compliance Reports S-45 Transfers of the Receivables S-46 Representations About the Receivables S-46 Obligation to Repurchase Ineligible Receivables Upon Breach S-46 Affiliations and Certain Relationships and Related Transactions S-47 Tax Matters S-47 ERISA Considerations S-47 Underwriting S-48 Legal Opinions S-49 Index of Defined Terms in the Prospectus Supplement S-50 Annex A:Static Pool Information — Prior Securitized Pools A-1 S-2 Table of Contents READING THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS This prospectus supplement and the prospectus provide information about Ford Credit Auto Owner Trust 2010-B and the terms of the notes to be issued by the trust.You should only rely on information provided or referenced in this prospectus supplement and the prospectus.Ford Credit has not authorized anyone to provide you with different information. This prospectus supplement begins with the following brief introductory sections: ● Transaction Structure Diagram — illustrates the structure of this securitization transaction, including the credit enhancement available to the notes, ● Transaction Parties and Documents Diagram — illustrates the role that each transaction party and transaction document plays in this securitization transaction, ● Summary — describes the main terms of the notes, the cash flows in this securitization transaction and the credit enhancement available to the notes, and ● Risk Factors — describes the most significant risks of investing in the notes. The other sections of this prospectus supplement contain more detailed descriptions of the notes and the structure of this securitization transaction.Cross-references refer you to more detailed descriptions of a particular topic or related information elsewhere in this prospectus supplement or the prospectus.The Table of Contents on the preceding page contains references to key topics. An index of defined terms is at the end of this prospectus supplement and at the end of the prospectus. FORWARD-LOOKING STATEMENTS Any projections, expectations and estimates contained in this prospectus supplement are not purely historical in nature but are forward-looking statements based upon information and certain assumptions Ford Credit and the depositor consider reasonable, subject to uncertainties as to circumstances and events that have not as yet taken place and are subject to material variation.Neither Ford Credit nor the depositor has any obligation to update or otherwise revise any forward-looking statements including changes in economic conditions, portfolio or asset pool performance or other circumstances or developments that may arise after the date of this prospectus supplement. S-3 Table of Contents TRANSACTION STRUCTURE DIAGRAM The following diagram provides a simplified overview of the structure of this securitization transaction and the credit enhancement available for the notes.You should read this prospectus supplement and the prospectus in their entirety for a more detailed description of this securitization transaction. The reserve account will be funded on the closing date at 1.00% of the initial pool balance. Overcollateralization is the amount by which the pool balance or adjusted pool balance exceeds the principal amount of the notes.The "adjusted pool balance" is the pool balance reduced by the yield supplement overcollateralization amount.Initially, the Class A, Class B and Class C notes will be approximately fully collateralized on an adjusted pool balance basis and together with the Class D notes will be undercollateralized by approximately 2.00% on an adjusted pool balance basis. The targeted overcollateralization amount will adjust each period and is calculated as described under "Credit Enhancement — Overcollateralization" in this prospectus supplement. The yield supplement overcollateralization amount is a component of the targeted overcollateralization amount and is calculated as described under "Credit Enhancement — Overcollateralization" in this prospectus supplement. Excess spread is available, as a component of available funds, to make required principal payment on the notes and, as a result, provides a source of funds to absorb losses on the receivables and to increase overcollateralization until the targeted overcollateralization amount is reached. All notes other than the Class D notes benefit from subordination of more junior classes to more senior classes.The subordination varies depending on whether interest or principal is being paid and whether an event of default that results in acceleration has occurred.For a more detailed description of subordination within the transaction, you should read "Description of the Notes — Priority of Payments," "— Post-Acceleration Priority of Payments" and "Credit Enhancement — Subordination" in this prospectus supplement. All available funds remaining after payments in respect of the senior fees and expenses of the trust, the interest on the notes, any required priority principal payment and any required deposits in the reserve account, including the portion of such remaining available funds that constitutes excess spread, will be used, first, to pay principal of the Class A-1 notes until paid in full and, thereafter, to pay principal on the remaining notes until the targeted overcollateralization amount is reached. The residual interest will be held initially by the depositor and represents the right to all funds not needed to make required payments on the notes, pay fees and expenses of the trust or make deposits in the reserve account. S-4 Table of Contents TRANSACTION PARTIES AND DOCUMENTS DIAGRAM The following diagram shows the role of each transaction party and the obligations that are governed by each transaction document in this securitization transaction.Forms of the documents identified in this diagram are included as exhibits to the registration statement filed with the SEC that includes the prospectus. S-5 Table of Contents SUMMARY This summary describes the main terms of the issuance of and payments on the notes, the assets of the trust, the cash flows in this securitization transaction and the credit enhancement available to the notes.It does not contain all of the information that you should consider in making your investment decision.To understand fully the terms of the notes and the transaction structure, you should read this prospectus supplement, especially "Risk Factors" beginning on page S-13, and the prospectus completely. Transaction Overview The depositor will use the proceeds from the sale of the notes to purchase from Ford Credit a pool of retail installment sale contracts, or "receivables," that were purchased by Ford Credit from motor vehicle dealers.The trust will issue the notes to the depositor in exchange for the receivables on the closing date.The depositor will sell the offered notes to the underwriters who will sell them to investors. Transaction Parties Sponsor, Servicer and Administrator Ford Motor Credit Company LLC, or "Ford Credit" Depositor Ford Credit Auto Receivables Two LLC Issuing Entity or Trust Ford Credit Auto Owner Trust 2010-B Indenture Trustee The Bank of New York Mellon. Owner Trustee and Delaware Trustee U.S. Bank Trust National Association For more information about the transaction parties, you should read "Transaction Parties" in this prospectus supplement. Closing Date The trust expects to issue the notes on or about August 4, 2010, the "closing date." Cutoff Date The trust will be entitled to collections on the receivables applied on or after July 1, 2010, the "cutoff date." Notes The trust will issue the following classes of notes: Principal Amount Interest Rate Class A-1 notes(1) $ ●% Class A-2 notes $ ●% Class A-3 notes $ ●% Class A-4 notes $ ●% Class B notes $ ●% Class C notes $ ●% Class D notes $ ●% The Class A-1 notes are not being offered by this prospectus supplement or the prospectus. The Class A-1, Class A-2, Class A-3 and Class A-4 notes are collectively referred to as the "Class A notes."The Class A-2, Class A-3, Class A-4, Class B, Class C and Class D notes are being offered by this prospectus supplement and the prospectus and are collectively referred to as the "offered notes" and, together with the Class A-1 notes, the "notes." The depositor initially will retain the residual interest in the trust. Payment Dates The trust will pay interest and principal on the notes on "payment dates" which will be the 15th day of each month (or if not a business day, the next business day).The first payment date will be August 16, 2010. The notes, except the Class A-1 notes, will accrue interest on a "30/360" basis from the 15th day of the preceding month to the 15th day S-6 Table of Contents of the current month (or from the closing date to August 15, 2010, for the first period). The Class A-1 notes will accrue interest on an "actual/360" basis from the preceding payment date (or from the closing date, for the first period) to the following payment date. The final scheduled payment date for each class of notes is listed below.It is expected that each class of notes will be paid in full earlier than its final scheduled payment date. Final Scheduled
